DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant's election with traverse of Group I in the reply filed on September 30, 2022 is acknowledged.
On page 3 of the Remarks section filed September 30, 2022, as indicated by the page number at the bottom of each page, Applicant argues against the Requirement for Restriction because the prior art reference used by the Examiner, Ren et al., (“Ren”, “Adsorption Of Arsenic On Modified Montmorillonite”, Applied Clay Science, 97-98, pp 17-23, 2014), does not show “a special technical feature” that “each of the inventions” fails to contribute over the prior art.  Applicant argues that Ren only demonstrates “a modified montmorillonite”, which is not a special technical feature for Groups I and II.  Applicant argues that Ren “fails to disclose another special technical feature of ‘the metal hydroxide modifier being intercalated between the montmorillonite layers and on a surface of an outer montmorillonite layer” as in Group I.  In response, the Examiner notes that “a modified montmorillonite” is a special technical feature that is required by “each” of the groups, Groups I, II & III.  The Examiner notes that the feature argued by Applicant, “the metal hydroxide modifier being intercalated between the montmorillonite layers and on a surface of an outer montmorillonite layer” is not required by “each” group.  The Examiner notes that because this feature is not required in each and every group, it is not a “special” technical feature shared by all the groups, and would thus not qualify as a “special technical feature” along with the technical feature of a “modified montmorillonite”.  Therefore, the Examiner maintains that the only special technical feature shared by each group of Groups I, II, and III is  “a modified montmorillonite”, which is already disclosed in Ren.
On pages 3-5, Applicant argues that “there is no serious burden to examine the claims of all of Groups I-III”, because the groups are similar and a search would be coextensive.  The Examiner notes that the claims meet the restriction requirements for a national stage application.  The criteria for restrictions in a national stage application do not require “a serious burden to examine the claims”.  The Examiner notes that the requirement is for “unity of invention”, not a “serious burden to examine”.  The Examiner finds this remark unpersuasive.
On pages 4-5, Applicant also argues that Examiner has “powerful search engines” and that Applicant will have to file divisional applications to examine all of the claims as a result of the restriction.  The Examiner notes again that the claims as written meet the restriction requirements for national stage applications.   The Examiner does not see any requirement for a search burden for national stage applications.  The Examiner maintains the restriction as a result.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities: there should be a clean copy of the Specification provided without the WIPO or PCT headers.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the titles of each section in the Specification may be rewritten to reflect the nomenclature preferred as indicated in the Arrangement of the Specification section below.
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the steps” should be rewritten as “steps” since it is the first recitation in the claim. Examiner treats it as inherent otherwise.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an outer montmorillonite layer” on lines 5-6.  It is not clear if this limitation is part of the originally recited limitation “the montmorillonite layers” as on line 5, or if this limitation is a different “layer” separate from the original group of “layers” altogether.  Examiner interprets them to be the same group.
Claim 1 recites the limitation “about 1 wt% to about 20 wt% metal hydroxide modifier”.  It is not clear if the “metal hydroxide modifier” in this limitation is the same as the originally recited “metal hydroxide modifier” limitation on line 4, or if this limitation is a different “metal hydroxide modifier” limitation altogether.  Examiner interprets them to be the same limitation.
Claims 2-4 recite in the preamble “adsorption of toxic contaminants from water” but these components/limitations have already been previously recited in Claim 1, making it unclear if the recited components/limitations are the same or different as the ones in Claim 1.  Examiner interprets them to be the same.
Claim 4 recites the limitation “a modified montmorillonite” on line 2.  It is not clear if this “modified montmorillonite” is the same as or different as the originally recited “modified montmorillonite” limitation as in Claim 1, or if it is a different “modified montmorillonite” limitation altogether.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhao et al., CN103736445A, (“Zhao”, “Machine Translation of CN103736445A”, 2014, 24 total pages).
Claims 1-3 are directed to a method for adsorption of toxic contaminants from water, a method type invention group.
Regarding Claims 1-3, Zhao discloses a method for adsorption of toxic contaminants from water, (See paragraph [0002] & [0021]), comprising the steps of: providing a modified montmorillonite, (See paragraph [0016]), the modified montmorillonite including a plurality of montmorillonite layers, (See paragraph [0019], [0025]), and a metal hydroxide modifier, (See paragraph [0025]), the metal hydroxide modifier being intercalated between the montmorillonite layers, (See paragraph [0025] & [0026]), and on a surface of an outer montmorillonite layer, (See paragraph [0025] & [0026]), the modified montmorillonite including at least about 80 wt% montmorillonite and about 1 wt% to about 20 wt% metal hydroxide modifier, (See paragraph [0017]), the metal hydroxide modifier including at least one of iron, manganese, aluminum, cobalt and copper, (See paragraph [0017]); contacting the modified montmorillonite with the water, (See paragraph [0062]); and adsorbing the toxic contaminants from the water with the modified montmorillonite, (See paragraph [0062] & [0072]).
Additional Disclosures Included:
Claim 2: The method for adsorption of toxic contaminants from water according to claim 1, wherein the toxic contaminants comprise at least one of arsenic, barium, strontium, and phosphate, (See paragraph [0021]).
Claim 3: The method for adsorption of toxic contaminants from water according to claim 2, wherein the arsenic comprises at least one of arsenite (As (III)) and arsenate (As (V)), (See paragraph [0021]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of McCauley, (US 4,952,544).
Claim 4 is directed to a method for adsorption of toxic contaminants from water, a method type invention group.
Regarding Claim 4, Zhao discloses the method for adsorption of toxic contaminants from water according to claim 1, wherein the step of providing a modified montmorillonite comprises: preparing an aqueous montmorillonite clay solution, (See paragraph [0024], [0032], [0044]); adding a metal hydroxide solution to the aqueous montmorillonite clay solution to form a first reaction solution, (See paragraph [0027], [0045]); adding sodium hydroxide to the first reaction solution to form a second reaction solution, (See paragraph [0027], [0046]); heating the second reaction solution under constant stirring to form a modified montmorillonite clay solution, (See paragraphs [0024], [0027], [0045], [0046]); washing the modified montmorillonite clay solution, (See paragraph [0046]); and drying the washed montmorillonite clay solution to obtain the modified montmorillonite, (See paragraph [0046]).
Zhao does not disclose adding ammonium hydroxide in place of sodium hydroxide.
McCauley discloses a method, (See Abstract, McCauley), adding ammonium hydroxide, (See column 13, lines 58-68, column 14, lines 1-6, McCauley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Zhao by incorporating adding ammonium hydroxide as in McCauley so that it “changes the pH of the reaction mixture”, using a base, (See column 13, lines 58-60, 66-67, McCauley), “to increase the ion exchange capacity thereof”, (See column 3, lines 12-14, McCauley), as also desired in Zhao, (See paragraphs [0005] & [0032], Zhao).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779